Citation Nr: 0323473	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The appellant had a verified, period of active duty for 
training (ACDUTRA) from May 10, 1964 to October 9, 1964.   
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the appellant's claim seeking 
entitlement to service connection for a heart condition.  

The Board remanded the appellant's claim in November 2000.


REMAND

It does not appear that the RO obtained the appellant's 
medical records from The Cleveland Clinic.  In his September 
1997 application for compensation form, the appellant 
indicated that he was treated in 1981 and thereafter at The 
Cleveland Clinic for his heart.   He also revealed in his 
November 1998 local hearing that he had experienced one of 
several post-service heart attacks in 1981.        

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).
 
In this case, the appellant's claim for service connection 
for a heart condition was remanded in November 2000 to obtain 
relevant medical records from The Cleveland Clinic regarding 
the appellant's heart.  The RO did obtain a consent form 
signed by the appellant to have medical records from The 
Cleveland Clinic released to the VA.  The appellant indicated 
treatment at The Cleveland Clinic in December 1981 and follow 
up treatment in or around 1983 and 1984.  However, review of 
the claims file does not show evidence of an attempt to 
secure these medical records.   
 
Therefore, under Stegall v. West, 11 Vet. App. 268 (1998), 
the appellant's claim for service connection for a heart 
condition must be remanded.  Pursuant to Littke v. Derwinski, 
1 Vet. App 90 (1990), the RO should obtain all treatment 
records from The Cleveland Clinic from 1981, 1983 and 1984.  
This should be done in conjunction with the appellant's claim 
of service connection for a heart condition.  Research shows 
that the correct address for The Cleveland Clinic is 9500 
Euclid Avenue, Cleveland, OH 44195.     

To ensure full compliance with due process requirements 
afforded the appellant, the case is hereby REMANDED to the RO 
for the following development:

1.	The RO should obtain all relevant medical 
records from
1981, 1983 and 1984 from The Cleveland 
Clinic.  The medical records request 
should be addressed to The Cleveland 
Clinic, 9500 Euclid Avenue, Cleveland, OH 
44195.  If this address for The Cleveland 
Clinic is incorrect, the RO should ask the 
appellant for the correct address, and 
then resubmit the medical records request. 

2.   The RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for a cardiovascular 
disability.  In the event that the claim 
is not resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for a cardiovascular disability 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The appellant 
must be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_____________________________________
G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




